             Case 19-28435              Doc 2     Filed 10/22/19       Entered 10/22/19 16:10:59 Desc Main
                                                     Document          Page 1 of 2              [    ] AMENDED
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE
In re:
                 (1) Melody Brigita Carr
                        xxx-xx-3131                                              Case No.
                 (2)
                                                                                 Chapter 13
Debtor(s)
                                                          CHAPTER 13 PLAN

ADDRESS:         (1)      1019 Marechalneil                             (2)
                          Memphis TN 38114
PLAN PAYMENT:
  DEBTOR (1) shall pay              $182.00           (X) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         (X) PAYROLL DEDUCTION from:                  SMX, LLC        OR ( ) DIRECT PAY.
                                                      860 W. Evergreen Avenue
                                                      Chicago, IL 60642
  DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( ) PAYROLL DEDUCTION from:                                    OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                    ( ) YES        ( X ) NO
     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
         OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                               ( X ) YES       ( ) NO
     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                   ( ) YES        ( X ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                               Monthly
                                                                                                                            Plan Payment
                                                     ; ongoing payment begins                                               $
                                              Approximate arrearage:                                                        $
                                                     ; ongoing payment begins                                               $
                                              Approximate arrearage:                                                        $
5. PRIORITY CLAIMS:                                                                             Value of                    Monthly
                                                                                                Claim                       Plan Payment
   Internal Revenue Service                                                                     $1,696.50                   $29.00
                                                                                                                            $
6. HOME MORTGAGE CLAIMS:                      ( ) Paid directly by Debtor(s); OR ( ) Paid by Trustee to:                    Monthly
                                                                                                                            Plan Payment
                                                      ; ongoing payment begins                                              $
                          Approximate arrearage:                                     Interest                      %        $
                                                      ; ongoing payment begins                                              $
                          Approximate arrearage:                                     Interest                      %        $
7. SECURED CLAIMS:                                                      Value of                        Rate of             Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                 Collateral                      Interest            Plan Payment
                                                                                                                   %        $
                                                                                                                   %        $
                                                                                                                   %        $
             Case 19-28435         Doc 2      Filed 10/22/19       Entered 10/22/19 16:10:59               Desc Main
                                                 Document          Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:     Value of               Rate of     Monthly
   [Retain lien 11 U.S.C. § 1325 (a)]               Claim                  Interest    Plan Payment
   Santander Consumer USA                           $27,408.28             7.0      %  $540.00
                                                                                    %  $
                                                                                    %  $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
  FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                  Collateral:
                                                  Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                                Value of                 Rate of            Monthly
                                                                   Claim                    Interest           Plan Payment
  City of Memphis Court Clerk                                      $319.26                             %       $6.00
  Progressive Leasing                                              $1,994.22                           %       $34.00
  Shelby County General Sessions                                   $227.25                             %       $4.00
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
                                         ( ) Not provided for                       OR ( ) General unsecured creditor
                                         ( ) Not provided for                       OR ( ) General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILE CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                      $        24,216.22                  .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( )                   %, OR,

   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
  BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
   Solomon Young                                      ( X ) Assumes                         OR ( ) Rejects.
   Progressive Leasing                                ( X ) Assumes                         OR ( ) Rejects.
17. COMPLETION:          Plan shall be completed upon payment of the above, approximately   sixty (60)         months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



  ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
         /s/ S. Jonathan Garrett                                   DATE: October 22, 2019
         Debtor(s)’ Attorney Signature
         S. Jonathan Garrett (BPR#019389) Attorney for Debtor
         2670 Union Avenue Extended, Suite 1200, Memphis, Tennessee 38112-4424
         Telephone: 901-323-3200          Facsimile: 901-323-3275       Email: help@sjgarrett.com
